Name: Commission Regulation (EC) No 1993/94 of 1 August 1994 amending Commission Regulation (EEC) No 1711/93 as regards the minimum price and compensatory payment to be paid to potato producers, and the premium to be paid to manufacturers of potato starch for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  civil law;  prices;  plant product;  agricultural structures and production
 Date Published: nan

 No L 200/133. 8 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 1993/94 of 1 August 1994 amending Commission Regulation (EEC) No 1711/93 as regards the minimum price and compensatory payment to be paid to potato producers, and the premium to be paid to manufacturers of potato starch for the 1994/95 marketing year dingly, while observing the principles of proportionality and freedom of choice for operators ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1711 /93 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 1543/93 of 28 June 1993 fixing the amount of the premium granted to producers of potato starch for the 1993/94, 1994/95 and 1995/96 marketing year (3), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 1709/93 (4) adjusts the prices and amounts fixed in ecus in the cereals sector ; Whereas Commission Regulation (EEC) No 1711 /93 (^ lays down detailed rules of application as regards the premium paid to producers of potato starch and the minimum price and compensatory payment to be paid to producers of potatoes intended for the manufacture of starch, on the basis of the starch content of the potatoes ; whereas the amounts fixed in that Regulation should be adjusted for the 1994/95 marketing year ; Whereas the premium is paid to offset structural difficul ­ ties faced by the potato starch industry ; whereas provision should be made to ensure that the minimum price is actually paid to growers in order to prevent any unfair competition which might disturb the starch market as a result of potatoes being supplied at a reduced price ; whereas this cannot be achieved during the 1994/95 marketing year by measures designed to control produc ­ tion levels ; Whereas to this end it is appropriate to tighten the sanc ­ tions already provided for by making payment of the premium subject to proof that the minimum price has actually been paid for all the raw material applied ; whereas the scale of sanctions should be amended accor ­ Article 2 Article 7 is hereby replaced by the following : Article 7 The following payments shall be subject to the requi ­ rements set out below :  in the case of the compensatory payment provided for in Article 8 (2) of Regulation (EEC) No 1766/92 to potato producers and the premium provided for in Article 1 of Regulation (EEC) No 1543/93 payable to potato starch producers in the Community, to the requirement that the starch producers provide proof that the potato starch has been produced in the Community during the marketing year concerned which begins on 1 July and ends on 30 June of the following year,  in the case of the compensatory payment to potato producers, to the requirement that all the quanti ­ ties for which payment is applied for have been paid for, at the delivered-to-factory stage, at a price not less than that referred to in Article 8 ( 1 ) of Regulation (EEC) No 1766/92 and in accordance with the rates set out in Annex II,  in the case of the premium paid to potato starch producers, in accordance with the rates set out in Annex II, to the requirement that the latter have pad a price not less than that referred to in Article 8 (1 ) of Regulation (EEC) No 1766/92 to the potato producer, at the delivered-to-factory stage, for all the quantity of potatoes produced in the Community which they used in the manufacture of the starch. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 154, 25. 6. 1993, p. 4. 0 OJ No L 159, 1 . 7. 1993, p. 80 . 0 OJ No L 159, 1 . 7. 1993, p. 84. No L 200/14 3. 8 . 94Official Journal of the European Communities The proof referred to in the second and third subpara ­ graphs shall be furnished by submission of the summary payment slip provided for in Article 6, accompanied either by certification of payment by the producer or by a voucher issued by the financial undertaking that made the payment on the order of the starch manufacturer and certifying that such payment has been made.' Article 3 Article 10 (2) is hereby replaced by the following : '2. Should be competent body establish that the obligations specified iun Article 7 have not been met by the manufacturer, he shall, unless force majeure applies, lose entitlement to premiums, in whole or in part, as follows :  if the obligations have not been met for a quantity of starch less than 20 % of the total quantity produced during the marketing year in question, the amount of the premium granted shall be reduced by five times the percentage established,  if the percentage in question is equal to or greater than 20, no premium shall be granted.' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1994. For the Commission Hans VAN DEN BROEK Member of the Commission No L 200/ 153. 8 . 94 Official Journal of the European Communities ANNEX 'ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Peso bajo agua de 5 050 g de patatas (en gramos) VÃ ¦gt under vand af 5 050 g kartofler (g) Unterwassergewicht ron 5 050 g Kartoffeln (in Gramm) Ã Ã ¬Ã Ã ¿Ã  Ã ÃÃ  Ã Ã ¿ Ã Ã ´Ã Ã  5 050 kg ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ã ³Ã Ã ±Ã ¼Ã ¼Ã ¬Ã Ã ¹Ã ±) Underwater weight of 5 050 g of potatoes (grams) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Peso sotto l'acqua di 5 050 g di patate (in grammi) Onderwatergewicht van 5 050 g aardappelen ( «n g) Peso debaixo de Ã ¡gua de 5 050 gr de batata (em gramas) Tenor en fÃ ©cula de patatas (en porcentaje) Kartoflernes stivelsesindhold (vÃ ¦gtprocent) StÃ ¤rkegehalt der Kartoffeln (in Prozent) Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¬Ã ¼Ã Ã »Ã ¿ Ã Ã Ã ½ ÃÃ ±Ã Ã ±Ã Ã Ã ½ (%) Starch content of potatoes (%) Teneur en fÃ ©cule e la pomme de terre (en pourcentage) Tenore in fecola delle patate (in %) Zetmeelgehalte van de aardappelen (in %) Teor de fÃ ©cula de batata (em percentagem) Cantidad de patatas necesarias para la fabricaciÃ ³n de 1 000 k ¿ de fÃ ©cula (en kilogramos) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling if 1 000 kg stivelse (kg Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in Kilogramm) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ±Ã Ã ±Ã Ã Ã ½ Ã ±ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® 1 000 kg Ã ±Ã ¼Ã Ã »Ã ¿Ã (Ã Ã µ Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±) Quantity of potatoes for the manufacture of 1 000 kg of starch (kg) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) QuantitÃ li patate necessaria alli fabbricazione di 1 000 kg di fecola (in kg) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel ( »n kg) Quantidade de batata necessÃ ¡ria ao fabrico de 1 000 kg de fÃ ©cula (em quilogramas) Precio mÃ ­nimo a percibir por los productores para 1 000 kg de patatas (en ecus) Producentens mindstepris pr. 1 000 kg kartofler (ECU) Dem Erzeuger Ã ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis (in ECU) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · Ã ±ÃÃ  Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 kg ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ecu) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (ECU) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã ©cus) Prezzo minimo da percepire dal produttore per 1 000 kg di patate (in ECU) Minimaal door de producent te ontvangen prijs per 1 000 kg aardappelen (in ecu) 'reÃ §o mÃ ­nimo a cobrar pelos produtores para 1 000 kg de batata (em ecus) Prima a percibir por el fabricante de fÃ ©cula para 1 000 kg de patatas (en ecus) PrÃ ¦mie at betale kar ­ toffelstivelsesfabrikanten pr. 1 000 kg kartofler (ECU) Dem StÃ ¤rkeerzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlende PrÃ ¤mie (in ECU) Ã Ã Ã ¹Ã ¼Ã ¿Ã ´Ã Ã Ã ·Ã Ã · ÃÃ Ã ¿Ã  ÃÃ »Ã ·Ã Ã Ã ¼Ã ® Ã Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 kg ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ecu) Premium to be paid to the starch producer &gt;er 1 000 kg of potatoei (ECU) Prime Ã percevoir par le fÃ ©culier pour 1 000 kg de pommes de terre (en Ã ©cus) Premio da percepire lal fabbricante di fecola per 1 000 kg di patate (in ECU) Door de zetmeelproducent te ontvangen premie per 1 000 kg aardappelen (in ecu) SubsÃ ­dio a cobrar pelo produtor de fÃ ©cula por 1 000 kg de batata (em ecus) Pago compensatorio que debe percibir el productor por 1 000 kg de patatas (en ecus) UdligningsbelÃ ¸b, som producenten modtager for 1 000 kg kartofler (ECU) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlende Ausgleichszahlung (in ECU) Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ® ÃÃ »Ã ·Ã Ã Ã ¼Ã ® ÃÃ ¿Ã Ã ºÃ ±Ã Ã ±Ã ²Ã ¬Ã »Ã »Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 kg ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ecu) Compensatory payment to be paid to the starch producer per 1 000 kg potatoes (ECU) Paiement compensatoire Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã ©cus) Pagamento compensativo al produttore per 1 000 kg di patate (in ECU) Aan de teler verschuldigd compensatiebedrag voor 1 000 kg aardappelen (in ecu) Pagamento compensatÃ ³rio a cobrar pelo produtor relativamente a 1 000 kg de batata (em ecus) 1 2 3 4 5 6 352 13,0 6 533 29,01 2,82 8,57 353 13,1 6 509 29,12 2,83 8,60 354 13,1 6 486 29,22 2,84 8,63 355 13,2 6 463 29,32 2,85 8,66 356 13,2 6 439 29,43 2,86 8,70 357 13,3 6 416 29,54 2,87 8,73 358 13,3 6 393 29,64 2,88 8,76 359 13,4 6 369 29,76 2,89 8,79 360 13,4 6 346 29,86 2,90 8,82 361 13,5 6 322 29,98 2,92 8,86 362 13,5 6 299 30,09 2,93 8,89 363 13,6 6 276 30,20 2,94 8,92 364 13,6 6 252 30,31 2,95 8,96 365 13,7 6 229 30,43 2,96 8,99 366 13,7 6 206 30,54 2,97 9,02 367 13,8 6 182 30,66 2,98 9,06 No L 200/16 Official Journal of the European Communities 3. 8 . 94 1 2 3 4 5 6 368 369 370 371 372 373 374 375 376 377 378 379 380 381 382 383 384 385 386 387 388 389 390 391 392 393 394 395 396 397 398 399 400 401 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422 423 424 425 426 427 428 429 430 431 432 433 434 435 13.8 13.9 13,9 14,0 14.0 14.1 14.1 14.2 14.2 14.3 14.3 14.4 14.4 14.5 14.5 14.6 14.6 14.7 14.7 14.8 14.8 14.9 14,9 15,0 15.0 15.1 15.2 15.2 15.3 15.3 15.4 15,4 15.4 15.5 15.6 15.6 15.7 15.7 15.8 15.8 15.9 15,9 15,9 16,0 16,0 16,1 16,2 16,2 16,3 16.3 16.4 16,4 16.4 16.5 16.6 16,6 16,7 16.7 16.8 16,8 16,9 16,9 17.0 17.1 17.1 17.2 17,2 17,2 6 159 6 136 6 112 6 089 6 065 6 047 6 028 6 005 5 981 5 963 5 944 5 921 5 897 5 879 5 860 5 841 5 822 5 799 5 776 5 757 5 738 5 720 5 701 5 682 5 664 5 626 5 607 5 589 5 570 5 551 5 542 5 533 5 523 5 486 5 467 5 449 5 430 5411 5 393 5 374 5 364 5 355 5 346 5 327 5 308 5 280 5 266 5 252 5 234 5 215 5 206 5 196 5 187 5 150 5136 5 121 5107 5 093 5 075 5 056 5 042 5 028 5 000 4 986 4 972 4 963 4 953 4 944 30.77 30.89 31,01 31.12 31,25 31,34 31.44 31,56 31,69 31.78 31.88 32.01 32,14 32,24 32.34 32.45 32,55 32.68 32,81 32,92 33,03 33.13 33.24 33.35 33.46 33.69 33,80 33,91 34,03 34.14 34.20 34.25 34,31 34,55 34,67 34,78 34.90 35.02 35,14 35,27 35.33 35.39 35,45 35.58 35.70 35.89 35,99 36,09 36.21 36.34 36.40 36.47 36,54 36,80 36.90 37,01 37.11 37,21 3734 37.48 37.59 37,69 37,90 38,01 38.12 38,19 38.26 38,33 2,99 3,00 3.02 3.03 3.04 3.05 3.06 3.07 3.08 3.09 3.10 3.11 3,13 3,13 3.15 3.16 3.17 3.18 3.19 3.20 3.21 3.22 3.23 3.24 3.25 3.28 3.29 3.30 3.31 3.32 3.33 3.33 3.34 3.36 3.37 3.38 3.39 3.41 3.42 3.43 3.44 3.44 3.45 3.46 3.47 3.49 3.50 3.51 3.52 3.53 3.54 3.55 3,55 3.58 3.59 3.60 3.61 3.62 3.63 3.65 3.66 3.67 3.69 3.70 3.71 3.71 3.72 3.73 9,09 9,13 9,16 9,20 9,23 9,26 9,29 9,33 9,36 9,39 9,42 9,46 9,50 9,53 9,56 9,59 9,62 9,66 9,70 9,73 9,76 9,79 9,82 9,86 9,89 9,95 9,99 10,02 10,05 10.09 10.10 10,12 10,14 10,21 10,24 10,28 10,31 10,35 10,38 10,42 10,44 10,46 10,48 10,51 10,55 10,61 10,63 10,66 10,70 10,74 10,76 10,78 10,80 10,87 10,90 10,94 10,97 11 ,00 11,03 11,08 11,11 11,14 11,20 11,23 11,26 11,28 11,31 11,33 3 . 8 . 94 Official Journal of the European Communities No L 200/ 17 1 2 3 4 5 6 436 17,3 4 930 38,44 3,74 11,36 437 17,3 4 916 38,55 3,75 11,39 438 17,4 4 902 38,66 3,76 11,42 439 17,4 4 888 38,77 3,77 11,46 440 17,5 4 874 38,88 3,78 11,49 441 17,5 4 860 39,00 3,79 11,52 442 17,6 4 846 39,11 3,80 11,56 443 17,6 4 832 39,22 3,81 11,59 444 1 7,7 4 818 39,34 3,83 11,62 445 1 7,7 4 804 39,45 3,84 11,66 446 17,8 4 790 39,57 3,85 11,69 447 17,8 4 776 39,68 3,86 11,73 448 17,9 4 762 39,80 3,87 11,76 449 17,9 4 748 39,92 3,88 11,79 450 18,0 4 720 40,15 3,90 11,86 451 18,1 4 706 40,27 3,92 11,90 452 18,1 4 692 40,39 3,93 11,94 453 18,2 4 685 40,45 3,93 11,95 454 18,2 4 679 40,50 3,94 11,97 455 18,2 4 673 40,56 3,94 11,98 456 18,3 4 645 40,80 3,97 12,06 457 18,4 4 631 40,92 3,98 12,09 458 18,4 4 617 41,05 3,99 12,13 459 18,5 4 607 41,14 4,00 12,16 460 18,5 4 598 41,22 4,01 12,18 461 18,6 4 584 41,34 4,02 12,22 462 18,6 4 570 41,47 4,03 12,25 463 18,7 4 561 41,55 4,04 12,28 464 18,7 4 551 41,64 4,05 12,30 465 18,7 4 542 41,73 4,06 12,33 466 18,8 4 523 41,90 4,07 12,38 467 18,9 4 509 42,03 4,09 12,42 468 18,9 4 495 42,16 4,10 12,46 469 19,0 4 481 42,29 4,11 12,50 470 19,0 4 467 42,43 4,13 12,54 471 19,1 4 458 42,51 4,13 12,56 472 19,1 4 449 42,60 4,14 12,59 473 19,2 4 437 42,71 4,15 12,62 474 19,2 4 425 42,83 4,16 12,66 475 19,3 4 414 42,94 4,18 12,69 476 19,3 4 402 43,05 4,19 12,72 477 19,4 4 390 43,17 4,20 12,76 478 19,4 4 379 43,28 4,21 12,79 479 19,5 4 367 43,40 4,22 12,82 480 19,5 4 355 43,52 4,23 12,86 481 19,6 4 343 43,64 4,24 12,89 481,6 19,6 4 337 43,70 4,25 12,91 482 19,7 4 335 43,72 4,25 12,92 483 19,7 4 332 43,75 4,25 12,93 483,2 19,7 4 332 43,75 4,25 . 12,93 484 19,8 4 325 43,82 4,26 12,95 484,8 19,8 4 318 43,89 4,27 12,97 485 19,9 4 317 43,90 4,27 12,97 486 19,9 4 311 43,96 4,28 12,99 486,4 19,9 4 309 43,98 4,28 13,00 487 20,0 4 305 44,02 4,28 13,01 488 20,0 4 299 44,08 4,29 13,03 489 20,1 4 294 44,14 4,29 13,04 490 20,1 4 290 44,18 4,30 13,05 491 20,2 4 287 44,21 4,30 13,06 492 20,2 4 285 44,23 4,30 13,07 493 20,3 4 283 44,25 4,30 13,07 494 20,3 4 280 44,28 4,31 13,08 495 20,4 4 278 44,30 4,31 13,09 496 20,4 4 276 44,32 4,31 13,10 497 20,5 4 273 44,35 4,31 13,11 498 20,5 4 271 44,37 4,32 13,11 499 20,6 4 266 44,43 4,32 13,13 No L 200/18 Official Journal of the European Communities 3 . 8 . 94 1 2 3 4 5 6 500 20,6 4 262 44,47 4,32 13,14 501 20,7 4 259 44,50 4,33 13,15 502 20,7 4 257 44,52 4,33 13,15 503 20,8 4 255 44,54 4,33 13,16 504 20,8 4 252 44,57 4,33 13,17 505 20,9 4 248 44,61 4,34 13,18 506 20,9 4 243 44,67 4,34 13,20 507 21,0 4 238 44,72 4,35 13,21 508 21,0 4 234 44,76 4,35 13,23 509 21,1 4 229 44,81 4,36 13,24 509,9 21,1 4 224 44,87 4,36 13,26 510 21,1 4 224 44,87 4,36 13,26 511 21,2 4 219 44,92 4,37 13,27 511,8 21,2 4 215 44,96 4,37 13,29 512 21,3 4 214 44,97 4,37 13,29 513 21,3 4 209 45,03 4,38 13,30 513.7 21,3 4 206 45,06 4,38 13,31 514 21,4 4 204 45,08 4,38 13,32 515 21,4 4 199 45,13 4,39 13,34 515,6 21,4 4 196 45,17 4,39 13,35 516 21,5 4194 45,19 4,39 13,35 517 21,5 4189 45,24 4,40 13,37 517.5 21,5 4187 45,26 4,40 13,37 518 21,6 4 184 45,30 4,40 13,38 519 21,6 4180 45,34 4,41 13,40 519,4 21,6 4 178 45,36 4,41 13,40 520 21,7 4 175 45,39 4,41 13,41 521 21,7 4 170 45,45 4,42 13,43 521.3 21,7 4168 45,47 4,42 13,44 522 21,8 4 165 45,50 4,42 13,45 523 21,8 4 160 45,56 4,43 13,46 523,2 21,8 4 159 45,57 4,43 13,46 524 21,9 4 155 45,61 4,44 13,48 525 21,9 4150 45,67 4,44 13,49 525.1 21,9 4 150 45,67 4,44 13,49 526 22,0 4 145 45,72 4,45 13,51 527 22,0 4 140 45,78 4,45 13,53 528 22,1 4 135 45,83 4,46 13,54 528.8 22,1 4 131 45,88 4,46 13,56 529 22,2 4 130 45,89 4,46 13,56 530 22,2 4 125 45,94 4,47 13,58 530.6 22,2 4 122 45,98 4,47 13,59 531 22,3 4 119 46,01 4,47 13,60 532 22,3 4 114 46,07 4,48 13,61 532.4 22,3 4 112 46,09 4,48 13,62 533 22,4 4 111 46,10 4,48 13,62 534 22,4 4 108 46,13 4,49 13,63 534.2 22,4 4 108 46,13 4,49 13,63 535 22,5 4 103 46,19 4,49 13,65 536 22,5 4 098 46,25 4,50 13,67 537 22,6 4 093 46,30 4,50 13,68 537,8 22,6 4 089 46,35 4,51 13,70 538 22,7 4 088 46,36 4,51 13,70 539 22,7 4 083 46,42 4,51 13,72 539,6 22,7 4 080 46,45 4,52 13,73 540 22,8 4 078 46,47 4,52 13,73 541 22,8 4 076 46,50 4,52 13,74 541,4 22,8 4 075 46,51 4,52 13,74 542 22,9 4 072 46,54 4,53 13,75 543 22,9 4 066 46,61 4,53 13,77 543,2 22,9 4 066 46,61 4,53 13,77 544 23,0 4 061 46,67 4,54 13,79 545 23,0 4 056 46,73 4,54 13,81 and more'